 1

 2

 3

 4

 5

 6                                            UNITED STATES DISTRICT COURT

 7                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    THOMAS JOHN CARLSON,                                  No. 2:14-cv-2843 KJM DB P
10                               Plaintiff,
11               v.                                         ORDER
12    B. DUFFY, et al.,
13                               Defendants.
14

15             Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

16   action under 42 U.S.C. § 1983. Plaintiff alleges defendants illegally removed his Veteran’s

17   Disability benefits without his permission. Plaintiff filed two identical motions requesting an

18   extension of time to file an opposition to defendants’ motion for summary judgment. (ECF Nos.

19   59, 60.)

20             Good cause appearing IT IS HEREBY ORDERED that:

21             1. Plaintiff’s motions requesting an extension of time (ECF Nos. 59, 60) are granted; and

22             2. Plaintiff shall have up to and including November 19, 2018 to file an opposition the

23                    motion for summary judgment.

24   Dated: November 1, 2018

25

26
27
     DLB:12
28   DLB:1/Orders/Prisoner Civil Rights/carl2843.eot
